Citation Nr: 1726268	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  10-41 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for depression, to include as secondary to service-connected residuals of prostate cancer, including incontinence and erectile dysfunction.  


REPRESENTATION

Veteran represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1969 to June 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In June 2012, the Board remanded the case to the RO for further development and adjudicative action.  Following such development, the Board denied the Veteran's claim in a January 2014 decision.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  In a January 2015 Memorandum Decision, the Court vacated the Board's January 2014 decision and remanded the case to the Board for further action consistent with the Court's decision.  

In October 2015, the Board again remanded the case to the RO for further development and adjudicative action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts he is entitled to service connection for depression, as his depression is the result of his service-connected residuals of prostate cancer.  Specifically, the Veteran identified his erectile dysfunction (ED) or impotence and incontinence as causing his depression.  

In the January 2015 Memorandum Decision, the Court found that the July 2010 VA examination report was inadequate as it failed to address the theory of aggravation.  The Court noted that the VA examiner's finding that the Veteran's service-connected conditions are not a "significant part" of the Veteran's depression did not answer the question of whether these conditions aggravated the Veteran's depression.  As the Court noted, the question is whether the Veteran's service-connected conditions "caused '[a]ny increase in [the] severity' of [the Veteran's] depression."  See January 2015 Memorandum Decision, p. 4, citing 38 C.F.R. § 3.310(b) (2016).  

A VA examination was conducted in April 2016.  The VA examiner noted the Veteran's medical history and reported reviewing the Veteran's electronic claims folder.  The Veteran reported his spouse would like sexual intimacy and his ED prohibits sexual intimacy.  The VA examiner then noted that the Veteran's ED is a part of the Veteran's life, but it is not a precipitating factor for depression.  Further, the VA examiner opined that the Veteran's depression is not a result of his military service or secondary to his ED.  Then the VA examiner stated that the conclusions of the July 2010 VA examiner continue to hold.  The April 2016 VA examiner specifically noted that the Veteran does not bemoan the fact that he suffers from ED due to his prostate condition, but instead thinks ED may interfere with his ability to have an affair and feels guilt about the idea of having such an affair.  Then the VA examiner concluded by noting the Veteran's continuing substance abuse and stated that giving an opinion on whether the Veteran's ED is an aggravating factor in the Veteran's depression would be purely speculative unless the Veteran stopped abusing substances.  

A new VA examination is necessary as the response from the April 2016 VA examiner is inadequate.  The VA examiner essentially adopted a large section of the July 2010 opinion that the Court found inadequate, which immediately raises concerns as to the adequacy of the new opinion.  The section that the April 2016 VA examiner quoted seems only tangentially relevant to the Board's main question.  The quoted section of the July 2010 VA examiner's opinion does not even mention the Veteran's claimed depression and provides no opinion on a relation between the Veteran's ED and his depression.  

The analysis by the April 2016 VA examiner is also concerning.  The VA examiner states that the Veteran's ED is a factor that is a part of the Veteran's life, but it is not the precipitating factor in the Veteran's ED.  The VA examiner then states that the Veteran's depression is not due to his military service or secondary to his ED.  Yet the VA examiner concludes by noting that it is speculation to opine whether the Veteran's ED is an aggravating factor in the Veteran's current symptoms of depression as such an evaluation can only be done if the Veteran abstains from alcohol and cannabis use.  The VA examiner did not explain why an opinion could be rendered that the Veteran's depression is not secondary to his ED, but alcohol and cannabis use prevent the rendering of an aggravation opinion.  Further, statements from the Veteran and his spouse, from December 2015 and June 2017 for instance, blame the lack of intimacy in their marriage on his ED.  The July 2010 VA examiner concluded that the Veteran's depression is, in part, due to his unromantic marriage.  The April 2016 VA examiner noted these assertions, but then largely ignored them and focused on the Veteran's reports of infidelity and his substance abuse.  The VA examiner did not address the assertions in the lay statements from the Veteran and his spouse or explain why they were being discounted.  For these reasons, a new VA examination is necessary.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by a NEW examiner with appropriate expertise to determine the nature and etiology of the Veteran's depression.  Any and all studies, tests, and evaluations that are deemed necessary by the examiner should be performed.  The claims file, including a copy of this remand, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  The examiner should then:

a)  Provide an opinion, with supporting clinical rationale, as to whether any depression is at least as likely as not (i.e. a 50 percent or greater probability) caused or aggravated by the Veteran's service-connected residuals of prostate cancer, including the Veteran's incontinence and impotence.  The examiner should specifically note and address the lay statements from the Veteran and his spouse relating his depression to the loss of intimacy in their marriage due to his erectile dysfunction.
 
By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

A complete rationale must be provided for all opinions expressed and all contradictory evidence must be addressed.  If the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation. 

3.  After the above development has been completed, readjudicate the Veteran's claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


